Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	This application is a CON of US Application # 11/770,410 filed on 06/28/2007 is now US PAT 10,176,258.

DETAILED ACTION
Claims 1-10 are pending in this application.
Examiner acknowledges applicant’s amendment & remarks filed on 1/4/2021.
Drawings
The Drawings filed on 1/8/2019 are acceptable for examination purpose.

Information Disclosure Statement

The information disclosure statement filed on 1/8/2019 is in compliance with the provisions of 37 CFR 1.97, and has been considered and a copy was enclosed with the previous office action mailed on 10/6/2020.


Response to Argument
 	Applicant’s remarks at page 8-11 with respect to claims 1-10 filed on
1/4/2021 have been fully considered, and are persuasive, a new non-final office is hereby issued:
a) 	At page 9, examiner noted applicant’s response on double patent rejection, and examiner hereby maintains double patent rejection.
b) 	At page 9, claim 1, applicant amended claim 1 to include “selecting by the crawler one or more of the seed list to be processed separately”.  As discussed in the December interview, this feature was disclosed in previously presented claims 5 and 7 is not addressed by the office action.
c) 	At page 10, claim 5 and 7, applicant noted that claim 5 and 7 as previously presented, contain a form of the feature “selecting one or more seed lists to be processed separately”, this feature does not appear to be disclosed by the references in the office action.
	As to the above argument (b-c), claims 1-10 are rejected under 103(a) Pallmann, Joshi, further in view of Tuttle.  Examiner noted that both Pallmann, Joshi do not disclose “selecting by the crawler one or more of the seed lists to be processed separately”, “aggregating seed list” (claim 1,5,7), although Pallmann, Joshi supports Crawling internet documents, particularly crawl depth employed linked documents as crawl depth (Pallmann: Abstract, fig 1-2; Joshi: Abstract, fig 1-2, 0002).  On the other hand, Tuttle disclosed “selecting by the crawler one or more of the seed lists to be processed separately” (0024, 0027  – Tuttle teaches crawling application, particularly crawler may use templates to identify portions or nodes of the object model, string of 
 	It would have been obvious to one of the ordinary skill in the art at the time of applicant invention to incorporate dynamic web application crawler of Tuttle et al., into performing crawling with laterally linked documents as the crawl depth for the document of Pallmann, crawl path representing uniform resource locator or URL nodes in a hierarchical structure of Joshi et al.,  because all prior arts of references supports web crawling application (Pallmann: Abstract, Joshi: Abstract, and Tuttle: Abstract) and all prior art of references are from the same field of web crawling environment.  It would have been obvious to substitute and/or modify teachings of Pallmann, Joshi’s to include aggregating the data from various sources and storing in metadata aggregation engine of Tuttle (Tuttle: fig 8), thereby creating searchable reference database that allows searchable index of all items including specific item(s) of user’s interest, thus improves web crawl configuration to load, assemble and instantiate full web applications (Tuttle: 0020,0022).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985);        In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).



 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 













Claims 1-10 (16/243,059) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,176,258. Although the claims at issue are not identical, they are not patentably distinct from each the patented claims perform the same steps as the claims in the instant application. 

Instant US application: 16/243,059
US Patent No. 10,176,258  
Claim 1,7
     A method for crawling seed lists for hierarchically structured content sources, the method comprising:
 	specifying in a seed list crawler executing in a host computing platform comprising a processor and memory and communicatively coupled to a computer communications network, a depth of crawling for hierarchically structured content;
 	selecting by the crawler a hierarchy of a multiplicity of seed lists each defined in markup language, each of the seed lists in the hierarchy comprising a multiplicity of different uniform resource locators each pointing to a different portion of a Web site, the seed lists mimicking the hierarchically structured content by extending selected ones of the seed lists, each extended seed list referencing at least one other of the seed lists so as to form the hierarchy to be comparable in form to a hierarchical structure of nodes of the hierarchically structured content; selecting by the crawler one or more of the seed lists to be processed separately



 	crawling and indexing by the seed list crawler only seed lists among other seed lists in the hierarchy of seed lists at the specified depth among other seed lists in a hierarchy of seed lists mimicking the hierarchically structured content and below the specified depth of the hierarchically structured content, by beginning crawling of each of the ones of the seed lists at the specified depth and for each of the seed lists encountered below the specified depth, aggregating the encountered seed lists until reaching an end of the hierarchically structured content; and,




 	returning indexed data for the crawled seed lists.





Claim 5. (Currently Amended) A content distribution data processing system comprising:
     a host computing platform comprising a processor and memory and
communicatively coupled to a computer communications network;
 	hierarchically structured content;
a hierarchy of seed lists each defined in markup language, each of the seed lists in the hierarchy comprising a multiplicity of different uniform resource locators each pointing to a different portion of a Web site, the seed lists mimicking the hierarchically structured content, the seed lists mimicking the hierarchically structured content by extending selected ones of the seed lists, each extended seed list referencing at least one other of the seed lists so as to form a hierarchy of seed lists comparable in form to a hierarchical structure of nodes of the hierarchically structured content;
 	a seed list crawler operating in the host computing platform, the crawler selecting one or more of the seed lists to be processed separately;
and,
  	hierarchical seed list browsing logic comprising program code enabled to specify a depth of crawling for the hierarchically structured content, to crawl only seed lists at the specified depth among other seed lists in the hierarchy of seed lists, by beginning crawling of each of the ones of the seed lists at the specified depth and for each of the seed lists encountered below the specified depth, aggregating the encountered seed lists until reaching an end of the hierarchically structured content, and to return indexed data for the crawled seed lists.


          A method for crawling seed lists for hierarchically structured content sources, the method comprising: 
     specifying in a seed list crawler executing in a host computing platform comprising a processor and memory and communicatively coupled to a computer communications network, a depth of crawling for hierarchically structured content;
     selecting by the crawler a hierarchy of a multiplicity of seed lists each defined in markup language, each of the seed lists in the hierarchy comprising a multiplicity of different uniform resource locators each pointing to a different portion of a Web site, the seed lists mimicking the hierarchically structured content by extending selected ones of the seed lists, each extended seed list referencing at least one other of the seed lists so as to form the hierarchy to be comparable in form to a hierarchical structure of nodes of the hierarchically structured content and also selecting by the crawler one or more of the seed lists to be processed separately and also one or more seed lists to be aggregated;
     crawling and indexing by the seed list crawler operating only ones of the seed lists among other seed lists in the hierarchy of seed lists at the specified depth of the hierarchically structured content and below the specified depth of the hierarchically structured content while omitting from aggregation any seed list above the specified depth of the hierarchically structured content and any seed list selected to be processed separately, by beginning crawling of each of the ones of the seed lists at the specified depth and for each of the seed lists encountered below the specified depth that are determined to have been selected for aggregation and not to be processed separately, aggregating the encountered seed lists until reaching an end of the hierarchically structured content; and,
     returning indexed data for all of the aggregated seed lists.




Claim 5. A content distribution data processing system comprising: 

     a host computing platform comprising a processor and memory and communicatively coupled to a computer communications network;
hierarchically structured content;
a hierarchy of multiplicity of seed lists each defined in markup language, each of the seed lists in the hierarchy comprising a multiplicity of different uniform resource locators each pointing to a different portion of a Web site, the seed lists mimicking the hierarchically structured content, the seed lists mimicking the hierarchically structured content by extending selected ones of the seed lists, each extended seed list referencing at least one other of the seed lists so as to form a hierarchy of seed lists comparable in form to a hierarchical structure of nodes of the hierarchically structured content;
     a seed list crawler operating in the host computing platform, the crawler selecting one or more of the seed lists to be processed separately and also one or more seed lists to be aggregated; and,
     hierarchical seed list browsing logic comprising program code enabled when executing in the memory by the processor to specify a depth of crawling for the hierarchically structured content, to crawl and index only ones of the seed lists among other seed lists in the hierarchy of seed lists at the specified depth of the hierarchically structured content and below the specified depth of the hierarchically structured content while omitting from aggregation any seed list above the specified depth of the hierarchically structured content and any seed list selected to be processed separately, by beginning crawling of each of the ones of the seed lists at the specified depth and for each of the seed lists encountered below the specified depth that are determined to have been selected for aggregation and not to be processed separately, aggregating the encountered seed lists until reaching an end of the hierarchically structured 




 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1,5,7 of US Patent No. 10,176,258  to arrive at the claims 1,5,7 of the instant application 16/243,059 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before, as such instant application 16/243,059 claims are broader.








Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-10 are rejected under 35 U.S.C. 103(a) unpatentable over Pallmann, US Pub. No. 2002/0078014 published Jun,2002 in view of Joshi et al., (hereafter Joshi), US Pub. No. 2006/0235858 published Oct,2006 in view of Tuttle et al., (hereafter Tuttle), US Pub. No. 2006/0230011 published Oct, 2006

As to Claim 1,5,7, Pallmann teaches a system which including “a method for crawling lists for hierarchically structured content sources, the method comprising (Abstract, fig 1, 0049 – Pallmann teaches web crawling from home page or root document defining the hierarchical structure of a web site documents) :
 	“specifying in a list crawler executing in a host computing platform comprising a processor and memory and communicatively coupled to a computer communications 
  	“a depth of crawling for hierarchically structured content” (Abstract, 0018,0030, fig 1-2  Pallmann teaches crawling documents in internet domain environment particularly linked to the documents employing  crawl depth, further Pallmann teaches hierarchical structure of documents defining multiple levels links to each other, also prior art of Pallmann teaches “crawling algorithm” 0100-0101)
 	selecting by the crawler a hierarchy of a multiplicity of lists each defined in markup language (0010, 0014,  Pallmann teaches selecting and retrieving web documents using web crawlers i.e, user can search for documents, select from category of documents that provides list of URLs, as such internet domain or web site documents including number of formats such as HTNL or markup language, SGML, XML and like as detailed in 0010,0070);
 	“each of the lists in the hierarchy comprising a multiplicity of different uniform resource locators each pointing to a different portion of a Web site, the lists mimicking the hierarchically structured content by extending selected ones of the lists, each extended list referencing at least one other of the seed lists so as to form the hierarchy to be comparable in form to a hierarchical structure of nodes of the hierarchically structured content” (fig 1-2, 0055-0056,0074-0075 – Pallmann teaches hierarchy of web site documents also known as “spider” linking with multiple levels of documents to be crawl into different depths, while detecting and crawling continuation of documents using lateral link(s) in an hierarchical structure as detailed in fig 1-2, it is further noted that the URL root documents and crawling of document referencing with respect tag 
 	“crawling and indexing by the seed list crawler only lists among other lists in the hierarchy of lists at the specified depth among other lists in a hierarchy of lists mimicking the hierarchically structured content and below the specified depth of the hierarchically structured content, by beginning crawling of each of the ones of the lists at the specified depth and for each of the lists encountered below the specified depth, the encountered lists until reaching an end of the hierarchically structured content” (0014,0018,0021,0032-0033,0037, fig 1-2, fig 5B -  Pallmann teaches crawling documents particularly crawl depth and continuation of document identified as having a lateral link to the first document providing the flexibility of increase and/or decreasing the crawl depth as detailed in 0037 and,
 	returning indexed data for the crawled lists”(0069-0070-0071, 0078 – Pallmann teaches desired crawling performed with a list of continuation of document terms using crawling algorithm and the root document is retrieved and stored i.e, document’s content, URL,root document’s URL, type of document and the level of document in the web site hierarchy). 
 	 It is however, noted that Pallmann does not teach “seed list”,  although  Pallmann strongly teaches URL list for documents (Pallmann: 0014,0048).  On the other hand, Joshi teaches “seed list” (Abstract,0005 – Joshi teaches seed URLs, particularly each seed URL defines an originating of at least one crawl path, fig 3, 0018, seed URLs)

 	It is however, noted that both Pallmann, Joshi do not disclose “selecting by the crawler one or more of the seed lists to be processed separately”, “aggregating seed list” (claim 1,5,7), although Pallmann, Joshi supports Crawling internet documents, particularly crawl depth employed linked documents as crawl depth (Pallmann: Abstract, fig 1-2; Joshi: Abstract, fig 1-2, 0002).  On the other hand, Tuttle disclosed “selecting by the crawler one or more of the seed lists to be processed separately” (0024, 0027  – Tuttle teaches crawling application, particularly crawler may use templates to identify portions or nodes of the object model, string of text, pages and/or files para 0024, the 
 	It would have been obvious to one of the ordinary skill in the art at the time of applicant invention to incorporate dynamic web application crawler of Tuttle et al., into performing crawling with laterally linked documents as the crawl depth for the document of Pallmann, crawl path representing uniform resource locator or URL nodes in a hierarchical structure of Joshi et al.,  because all prior arts of references supports web crawling application (Pallmann: Abstract, Joshi: Abstract, and Tuttle: Abstract) and all prior art of references are from the same field of web crawling environment.  It would have been obvious to substitute and/or modify teachings of Pallmann, Joshi’s to include aggregating the data from various sources and storing in metadata aggregation engine of Tuttle (Tuttle: fig 8), thereby creating searchable reference database that allows searchable index of all items including specific item(s) of user’s interest, thus improves web crawl configuration to load, assemble and instantiate full web applications (Tuttle: 0020,0022).

As to Claim 2,8, the combination of Pallmann, Joshi teaches  “wherein crawling only seed lists at the specified depth among other seed lists in a hierarchy of seed lists mimicking the hierarchically structured content, comprises crawling only seed lists at and below the specified depth among other seed lists in a hierarchy of seed lists mimicking the hierarchically structured content” (Joshi: Abstract, fig 3-4,0021-0022).

As to Claim 3,  the combination of Pallmann, Joshi teaches  “further comprising generating the hierarchy of seed lists, each seed list corresponding to a node of content in the hierarchically structured content” (fig 3-4, 0023-0025).

As to Claim 4,6,10, the combination of Pallmann, Joshi teaches  “further comprising providing an administrator user interface for specifying the depth of crawling for the hierarchically structured content” (Pallmann: Abstract, 0029-0030, fig 5A-B; Joshi: 0021,0023, fig 4)


Conclusion

The prior art made of record
				a.  	US Pub. No.  	2002/0078014
				b. 	US Pub. No.   	2006/0235858		
 				c. 	US Pub. No.   	2006/0230011



 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.



 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from  8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gorney, Boris, can be reached on (571) 270- 5626.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information  for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)



/Srirama Channavajjala/Primary Examiner, Art Unit 2158